[Cite as Early Church of God in Christ, Inc. v. Jackson, 2022-Ohio-4034.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 EARLY CHURCH OF GOD IN CHRIST,                        :      APPEAL NO. C-220115
 INC.,                                                        TRIAL NO. A-2200864
                                                       :
         Plaintiff-Appellant,
                                                       :         O P I N I O N.

   VS.                                                 :

                                                       :
 RICHARD L. JACKSON,
                                                       :
   and

 JOYCE E. RAGLIN,

      Defendants-Appellees.



Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause Remanded

Date of Judgment Entry on Appeal: November 14, 2022


Frost Brown Todd LLC, Charles B. Galvin, for Plaintiff-Appellant,

V. Gayle Miller, for Defendants-Appellees.
                    OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Presiding Judge.

       {¶1}   A dying bishop, a simmering feud over his successor, and allegations of

misappropriated assets provide the backdrop to this church property dispute.

Plaintiff-appellant Early Church of God in Christ, Inc., (“ECOGIC”) sued defendants-

appellees Richard Jackson and Joyce Raglin (erstwhile leaders of ECOGIC) for

misappropriation of church property and assets. The trial court, however, sua sponte

dismissed the complaint, finding that the ecclesiastical abstention doctrine stripped it

of subject matter jurisdiction and compelled dismissal. ECOGIC now appeals, and

based on our review of the allegations in the complaint, we find that claims two and

three (for breach of fiduciary duties and demand for an accounting) satisfy the

minimal requirements necessary to survive dismissal at the pleading stage.           By

contrast, the first count (for trespass), frames a purely ecclesiastical dispute, and we

accordingly affirm that aspect of the trial court’s decision. We accordingly reverse the

trial court’s decision in part, affirm it in part, and remand this cause for further

proceedings consistent with this opinion.

                                            I.

       {¶2}   ECOGIC, a nonprofit corporation, operates two churches, both located

in the greater Cincinnati area. The “Guide to Govern the Early Church of Christ”

(“ECOGIC Guide”) governs all facets of ECOGIC’s operations, and its board of elders

presides over matters of governance. When the events at issue arose, the elders

included Senior Bishop Rufus L. Bryant, Junior Bishop John T. McCauley, and Mr.

Jackson (in addition to several other congregants). Ms. Raglin served as a secretary

and a pastor for ECOGIC.




                                            2
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶3}   In October 2021, a number of individuals within ECOGIC’s

congregation received a letter that purported to be authored by then-Senior Bishop

Bryant. The letter ostensibly followed a meeting at which he allegedly demoted Mr.

McCauley from his role as junior bishop, while simultaneously elevating Mr. Jackson

to the role of assistant bishop. The letter caused quite a stir among the congregation.

Some members questioned its authenticity, given that Senior Bishop Bryant was in

failing health, and in fact passed away shortly thereafter in November. Moreover,

according to the ECOGIC Guide, the then-senior bishop lacked the authority to demote

Mr. McCauley and elevate Mr. Jackson without proper approval by the board of elders

or the church’s general assembly (neither of which, as we understand it, had occurred).

       {¶4}   Over the next few months, a majority of the elders voted to appoint Mr.

McCauley as interim presiding bishop until ECOGIC’s annually-scheduled general

assembly meeting in August 2022, where an official vote for senior bishop would

occur. Disregarding this action, Mr. Jackson, with the assistance of Ms. Raglin,

planned a consecration ceremony at one of ECOGIC’s churches to install himself as

bishop, and continued to promote the ceremony even after receiving a cease and desist

letter from ECOGIC. ECOGIC generally claims that Mr. Jackson and Ms. Raglin

utilized their positions of trust and misappropriated church property, as they

effectively seized control of certain church assets, including bank accounts.

       {¶5}   Unable to resolve the dispute, in March 2022, ECOGIC filed a complaint

against Mr. Jackson and Ms. Raglin. In it, ECOGIC asserted claims for trespass,

breach of fiduciary duty, and a demand for an accounting and inspection of assets and

records within defendants’ exclusive control. At the same time, ECOGIC filed a motion

for a temporary restraining order and preliminary injunction with the trial court,

                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS




seeking to enjoin the misappropriation of assets. The afternoon of the filing, the trial

court issued an order granting the motion for a temporary restraining order. The

following day, however, the trial court reversed course, sua sponte vacating the

temporary restraining order and dismissing the case for lack of subject matter

jurisdiction due to the ecclesiastical abstention doctrine. ECOGIC now appeals.

                                           II.

       {¶6}    In its sole assignment of error, ECOGIC maintains that the trial court

erred in dismissing its complaint sua sponte. Specifically, ECOGIC insists that the

issues raised in its complaint present purely secular questions that courts can resolve

through the application of neutral principles of law. ECOGIC also faults the trial court

for failing to provide notice to it before dismissing its complaint.

       {¶7}    Appellate courts conduct a de novo review of a trial court’s decision to

dismiss a complaint for lack of subject matter jurisdiction pursuant to Civ.R. 12(B)(1).

Bla-Con Indus. v. Miami Univ., 12th Dist. Butler No. CA2006-06-127, 2007-Ohio-

785, ¶ 7. “This [review] involves a determination of whether the complaint raised any

cause of action cognizable by the forum in which it was filed.” Id. In determining its

jurisdiction over the matter, “the court is not required to accept the allegations of the

complaint as true but may take into account facts established in the record.” Duke

Energy One, Inc. v. Cincinnati State Technical and Community College, 2022-Ohio-

924, 187 N.E.3d 28, ¶ 12 (1st Dist.).

                                             A.

       {¶8}    Before we turn to the questions at hand, we provide some context on the

history of church property disputes. Our jumping-off point for this inquiry is 1871,

where the United States Supreme Court, in Watson v. Jones, 80 U.S. 679, 20 L.Ed.

                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS




666 (1871), upheld the command of the First Amendment to abstain from interfering

in disputes within religious organizations concerning religious practice, doctrine, or

internal organization—principles reflected in the ecclesiastical abstention doctrine.

But that doctrine does not preclude courts from wading into any disputes involving

religious entities. Watson at 714 (“Religious organizations come before [civil courts]

in the same attitude as other voluntary associations for benevolent or charitable

purposes, and their rights of property, or of contract, are equally under the protection

of the law, and the actions of their members subject to its restraints.”). As the Supreme

Court recognizes, courts do have certain (and relatively confined) roles in adjudicating

church-related disputes consistent with the mandates of the First Amendment.

       {¶9}   In Watson, the Supreme Court confronted a schism within a church that

resulted in two distinct bodies of members, each claiming the exclusive use of the

property owned by that church. Id. at 714. In response, the Court crafted a two-part

framework for courts to approach church property disputes that distinguishes

“congregational” churches from “hierarchical” churches. Congregational churches are

those which, “by the nature of [their] organization, [are] strictly independent of other

ecclesiastical associations, and so far as church government is concerned, owe[] no

fealty or obligation to any higher authority.” Id. at 722. When approaching a property

dispute within a congregational church, civil courts should apply the “ordinary [legal]

principles which govern voluntary associations.” Id. at 725.

       {¶10} Hierarchical churches, on the other hand, are those “where the religious

congregation or ecclesiastical body holding the property is but a subordinate member

of some general church organization in which there are superior ecclesiastical

tribunals with a general and ultimate power of control * * * over the whole membership

                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS




of that general organization.” Id. at 722-723. When faced with a dispute within a

hierarchical church, “whenever the questions of discipline, or of faith, or ecclesiastical

rule, custom, or law have been decided by the highest of these church judicatories to

which the matter has been carried, the legal tribunals must accept such decisions as

final, and as binding on them.” Id. at 727. This is because, according to the Watson

court, “[a]ll who unite themselves to such a [religious] body do so with an implied

consent to this government, and are bound to submit to it.” Id. at 729. And “[i]t would

be a vain consent and would lead to the total subversion of such religious bodies, if any

one aggrieved by one of [a religious body’s] decisions could appeal to the secular courts

and have them reversed.” Id.

       {¶11} Over a century later, the Supreme Court would elaborate on its

approach to church property disputes in Jones v. Wolf, 443 U.S. 595, 99 S.Ct. 3020,

61 L.Ed.2d 775 (1979). In Jones, a hierarchical church sought resolution of a property

dispute wherein a majority of its members voted to separate from the church and

appropriated property from the original church to establish their new sect. Id. at 597.

Confronted with the issue of whether courts may resolve church property disputes on

the basis of “neutral principles of law,” or whether they must defer to the resolution of

an authoritative tribunal of the hierarchical church even where no issue of doctrinal

controversy is involved, the Court delved into the mandates of the First Amendment

and Watson. Id. at 602.

       {¶12} The Court began by noting that, besides the limitations of the First

Amendment and precedent, no authority establishes a particular method that a civil

court must follow in resolving church property disputes. Id. Here, the Supreme Court

ultimately endorsed Georgia’s use of the “neutral principles of law” approach in the

                                            6
                    OHIO FIRST DISTRICT COURT OF APPEALS




case below, finding this approach to comport with constitutional requirements. Under

the neutral principles approach, “a State is constitutionally entitled to adopt neutral

principles of law as a means of adjudicating a church property dispute.” Id. at 604.

The Court also rejected a rule of compulsory deference to religious bodies because this

approach would at times require “a searching and therefore impermissible inquiry into

church polity.” Id. at 605, quoting Serbian E. Orthodox Diocese v. Milivojevich, 426

U.S. 696, 723, 96 S.Ct. 2372, 49 L.E.2d 151 (1976). In Jones, on the understanding

that the church was hierarchical and no controversy regarding religious doctrine

existed, the Court remanded the case with instructions to apply neutral principles of

state property law to the facts of the case.

       {¶13} Ohio courts have long subscribed to the “neutral principles” approach

endorsed by Jones. In Serbian Orthodox Church Congregation of St. Demetrius v.

Kelemen, 21 Ohio St.2d 154, 256 N.E.2d 212 (1970), a dispute arose between a church

and a group of parishioners. The individual parishioners requested that the court hold

that the mother church unlawfully withheld and usurped their rights to the use of the

church property. On remand from the United States Supreme Court, the Supreme

Court of Ohio held that the determination of the right to possession and control of

church property must be restricted to the utilization of “neutral law principles.”

Kelemen at 161. The court evaluated the parties’ respective property rights by looking

to Ohio law on not-for-profit corporations and “other secular instruments not

requiring the resolution of religious tenets or doctrine.” Id. at 162.

       {¶14} But the first step generally remains that the trial court must conduct an

inquiry to determine whether the church is hierarchical or congregational (unless the

parties agree as to the nature of the church structure). In State ex rel. Morrow v. Hill,

                                               7
                    OHIO FIRST DISTRICT COURT OF APPEALS




51 Ohio St.2d 74, 364 N.E.2d 1156 (1977), the Supreme Court of Ohio confirmed that

the proper method for a trial court to determine whether a church is hierarchical is

through “the utilization of a broad spectrum of factual matters demonstrating the local

church’s participation in the affairs of the national church and an adherence to the

national church’s prescribed procedure before the dispute arose.” Id. at syllabus. The

court referred to this inquiry as the “Living Relationship Test.” Id. at 80. Conversely,

to determine that a church is congregational, courts consider various factors, including

whether the congregation governs itself or whether it is subservient to another body.

If it is self-governing and controlled by no greater ruling organization, it is

congregational. See Bhatti v. Singh, 148 Ohio App.3d 386, 2002-Ohio-3348, 773

N.E.2d 605, ¶ 26 (12th Dist.).

       {¶15} If the court concludes—or the parties agree—that a church is

hierarchical, the court must defer to “the decisions of the highest judicatories of a

religious organization of hierarchical polity on matters of discipline, faith, internal

organization, or ecclesiastical rule, custom, or law.” Tibbs v. Kendrick, 93 Ohio

App.3d 35, 42, 637 N.E.2d 397 (8th Dist.1994), quoting Milivojevich, 426 U.S. at 713,

96 S.Ct. 2372, 49 L.E.2d 151. “However, where the dispute involves non-doctrinal

contractual disputes, a civil court retains jurisdiction to hear the dispute.” Tibbs at 42.

So long as a church property dispute does not implicate “matters of discipline, faith,

internal organization, or ecclesiastical rule, custom, or law,” id., the trial court may

invoke neutral principles of law to determine church property ownership.               See

Kelemen, 21 Ohio St.2d at 161, 256 N.E.2d 212, quoting Presbyterian Church in

the United States v. Mary Elizabeth Blue Hull Mem. Presbyterian Church, 393 U.S.

440, 89 S.Ct. 601, 21 L.Ed.2d 658 (1969) (in cases involving hierarchical churches,

                                            8
                    OHIO FIRST DISTRICT COURT OF APPEALS




Hull Memorial “clearly restricts the determination of the right to possession and

control of church property to the utilization of neutral law principles.”).

       {¶16} In cases involving hierarchical churches, the neutral principles

approach, as set forth in Jones and applied by Ohio courts, can also require the civil

court to examine religious documents, including the church constitution, for language

of trust in favor of the general church. See Harrison v. Bishop, 2015-Ohio-5308, 44

N.E.3d 350, ¶ 37 (6th Dist.); see also African Methodist Episcopal Church v. St. Johns

African Methodist Episcopal Church, 5th Dist. Tuscarawas No. 08AP050037, 2009-

Ohio-1394, ¶ 38. But this inquiry must be undertaken “in purely secular terms,” and

the court cannot rely on “religious precepts in determining whether the document

indicates that the parties have intended to create a trust.” Harrison at ¶ 37.

       {¶17} If, on the other hand, the church is congregational, the next stage of

inquiry explores whether the dispute is ecclesiastical or secular. Tibbs at 43. A church

can invoke the jurisdiction of courts over secular issues but not ecclesiastical matters.

See Ciganik v. York, 11th Dist. Portage No. 2013-P-0018, 2013-Ohio-5834, ¶ 22-25;

see also Robinson v. Freedom Faith Missionary Baptist Church, 2d Dist. Montgomery

No. 20232, 2004-Ohio-2607, ¶ 27 (“This Court has subject matter jurisdiction only if

the dispute involves secular issues.”). Secular matters are those capable of being

resolved without delving into areas of church dogma or interpreting doctrinal beliefs.

Hudson Presbyterian Church v. Eastminster Presbytery, 9th Dist. Summit No.

24279, 2009-Ohio-446, ¶ 10. In order to determine whether the dispute in a case is

ecclesiastical or secular in nature, courts must “look to the allegations contained in

[the] complaint.” Harrison at ¶ 42.



                                            9
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶18} For example, in Slavic Full Gospel Church, Inc. v. Vernyuk, 8th Dist.

Cuyahoga No. 97158, 2012-Ohio-3943, which involved a congregational polity, the

court affirmed the trial court’s subsequent consideration of “whether the nature of the

dispute was ecclesiastical or secular” and its review of the complaint to determine

“whether the controversies presented in each count require determination of

ecclesiastical or secular issues.” Id. at ¶ 18-21, quoting Tibbs, 93 Ohio App.3d at 43,

637 N.E.2d 397. Because the basis of the lawsuit surrounded alleged “unchristian like

behaviors” of the parties, the trial court properly found that it lacked jurisdiction over

the case, as resolution of the dispute would require the court to trespass onto the

ecclesiastical realm. Id. at ¶ 21-23.

       {¶19} If the court concludes that the church is congregational and the nature

of the dispute is secular, then it proceeds to apply neutral principles of law to the

dispute. To the extent that ecclesiastical matters surface before a civil court, the court

retains “jurisdiction in cases involving congregational churches to determine whether

the proper authority made the decision about church discipline or policy.” Mullins v.

Wicker, 4th Dist. Pike No. 16CA872, 2017-Ohio-5663, ¶ 22. But the court’s “role is

only to identify that authority, not to review its decisions.” Shariff v. Rahman, 152

Ohio App.3d 210, 2003-Ohio-1336, 787 N.E.2d 72, ¶ 15 (8th Dist.). “This is so because

a congregational church, unlike a hierarchical church, lacks a higher authority in

determining whether such a decision was made by the appropriate church authority.”

Sacrificial Missionary Baptist Church v. Parks, 8th Dist. Cuyahoga No. 71608, 1997

Ohio App. LEXIS 5308, *8 (Nov. 26, 1997).




                                           10
                      OHIO FIRST DISTRICT COURT OF APPEALS




                                                B.

        {¶20} With this background in mind, we now turn to the case before us. In the

first count of the complaint, ECOGIC requests issuance of a preliminary and

permanent injunction prohibiting Mr. Jackson and Ms. Raglin from entering onto

certain church property in order to prevent Mr. Jackson from convening an event to

consecrate himself as bishop. The complaint alleges that, if the “false consecration

ceremony” proceeded, it would “desecrate the Samaria ECOGIC church” and would

“undermin[e] the ecclesiastical authority of [ECOGIC’s] Elders.” The question of

whether an action is canonical or might desecrate the sanctity of a church is a

paradigmatically ecclesiastical one, over which civil courts have no subject matter

jurisdiction, regardless of whether the church is hierarchical or congregational.1 See

Tibbs at 41 (“It is well established that civil courts lack jurisdiction to hear or

determine purely ecclesiastical or spiritual disputes of a church or religious

organization.”). Because resolution of this claim would require us to intrude on

matters of faith, we simply cannot apply neutral principles of law to resolve it, and thus

it presents the quintessential type of claim that courts must steer clear of. We thus

affirm the trial court’s determination that it lacked subject matter jurisdiction

pursuant to the ecclesiastical abstention doctrine over ECOGIC’s first count for

trespass.

        {¶21} We reach a different conclusion with regard to ECOGIC’s second and

third claims for relief, at least based on the existing state of the record. In its cause of



1To be sure, in certain limited circumstances a court could consider an ecclesiastical question, but
only to ascertain if the broader church (in a hierarchical church) or the appropriate body (in a
congregational church) made the requisite decision. The complaint does not present either such
scenario.
                                                11
                       OHIO FIRST DISTRICT COURT OF APPEALS




action for breach of fiduciary duty, ECOGIC seeks injunctive relief prohibiting Mr.

Jackson and Ms. Raglin from spending ECOGIC funds or further using ECOGIC

property for any purpose without the prior written consent of ECOGIC. ECOGIC’s

third cause of action requests an accounting and inspection of assets and records

belonging to ECOGIC and that are now within the hands of Mr. Jackson and Ms.

Raglin.

        {¶22} Here, ECOGIC’s complaint does not plead facts from which we can

ascertain whether it is hierarchical or congregational, nor did the trial court make that

threshold determination in deciding to dismiss the complaint. However, based on our

reading of the allegations in the complaint, the court has jurisdiction over ECOGIC’s

second and third counts for breach of fiduciary duty and demand for an accounting

pursuant to either line of inquiry.2

        {¶23} If ECOGIC is hierarchical, then we must defer to the decisions of the

church’s highest governing body on “matters of discipline, faith, internal organization,

or ecclesiastical rule, custom, or law.” Tibbs, 93 Ohio App.3d at 42, 637 N.E.2d 297,

quoting Milivojevich, 426 U.S. at 713, 96 S.Ct. 2372, 49 L.E.2d 151. Here, however,

considering the allegations contained in the complaint, ECOGIC’s counts for breach of

fiduciary duty and demand for an accounting present secular issues capable of

resolution by neutral principles of law. See Tibbs at 42; see also Kelemen, 121 Ohio

St.2d at 161, 256 N.E.2d 212. ECOGIC alleges that defendants seized control of

ECOGIC’s bank accounts as well as other important organizational and financial



2 We emphasize that we reach this conclusion based on the allegations of the complaint. If, after
further record development, it appears that ECOGIC is actually seeking a resolution of ecclesiastical
matters, the trial court may revisit the subject matter jurisdiction question consistent with the
analysis presented in this opinion.
                                                 12
                    OHIO FIRST DISTRICT COURT OF APPEALS




records, and alienated ECOGIC real property, all without the requisite authority to do

so. As we understand the nature of these claims, they appear no different than if a

non-religious organization had an officer who ran off with company funds.

       {¶24} At least according to the allegations of the complaint, we see no need to

consult questions of faith to resolve this dispute, just as other courts have found in

cases similar to the one before us. In Kansas St. James Ohio v. Catholic Diocese of

Toledo, 3d Dist. Seneca No. 13-08-19, 2008-Ohio-6577, the trial court resolved a

church property dispute involving a hierarchical church, where former parishioners of

a Catholic parish requested that a bishop of the Catholic Church be divested of legal

title to certain real property and that the property remain in trust for the benefit of

former parishioners who broke off from the church. The parishioners included

fiduciary breach and demand for accounting claims in their complaint. Id. at ¶ 6. The

trial court ultimately granted summary judgment in favor of the bishop, pursuant to

the terms of the trust in favor of the Catholic Church that dictated that the property be

held for the use of the general church. Id. at ¶ 26. Because resolution of the property

issue did not implicate religious matters, but rather turned on the terms of the trust

which governed the distribution of church property in a neutral manner, the court

properly exercised its jurisdiction over the case. Id. at ¶ 29. Or consider Christensen

v. Roumfort, 20 Ohio App.3d 107, 485 N.E.2d 270 (7th Dist.1984), where the court

held that members of a national hierarchical church were not entitled to order the

dissolution of a local church that had appropriated the greater church’s name. Id. at

110. The mother church attempted to dissolve the local church in accordance with

their faith’s Book of Order and sought an accounting of all church property and that

the local church turn over all its real and tangible personal property. Id. at 107. The

                                           13
                    OHIO FIRST DISTRICT COURT OF APPEALS




court found, “The issue in this case * * * is not discipline. It is, who owns the property

– a civil issue.” Id. at 109. Accordingly, the court measured the claims against Ohio

law governing real property held by nonprofit organizations, as well as the language of

the deed and secular governing church documents, to resolve the case. Id. at 110.

       {¶25} In its second and third claims for relief, ECOGIC is requesting that the

court apply neutral property laws and consider church governing documents in an

endeavor to resolve a property dispute. Just as the cases we consider above, as far as

we can tell, the case before us may be resolved without inquiry into religious doctrine

or discipline, and there exist neutral laws governing the issue. ECOGIC does not

invoke religious tenets or ecclesiastical references in its complaint; rather, it simply

contends that members of its congregation stole money and property that rightfully

belonged to the church, which can be resolved consistent with state common law that

would apply to any nonprofit organization.

       {¶26} Therefore, if ECOGIC is hierarchical, the trial court may invoke neutral

principles of law with regard to counts two and three in the complaint to divine the

property rights of the parties. See Kelemen, 21 Ohio St.2d at 161, 256 N.E.2d 212. And

in applying neutral principles of law to a property dispute within a hierarchical church,

the court should also inquire into whether a trust exists in favor of the general church

that might implicate any of the property or assets at issue in the complaint. African

Methodist Episcopal Church, 5th Dist. Tuscarawas No. 08AP050037, 2009-Ohio-

1394, at ¶ 38.

       {¶27} If ECOGIC is a congregational church, then the next stage of inquiry is

whether counts two and three in the complaint present secular or ecclesiastical

questions. Ciganik, 11th Dist. Portage No. 2013-P-0018, 2013-Ohio-5834, at ¶ 22-25.

                                           14
                    OHIO FIRST DISTRICT COURT OF APPEALS




Here, as discussed above, based on the facts alleged in the complaint, ECOGIC’s

second and third counts for breach of fiduciary duty and demand for an accounting

appear to present secular issues. So long as these secular issues do not necessarily

implicate the resolution of ecclesiastical matters, then the court shall proceed to apply

neutral principles of law to the property dispute. See Mullins, 4th Dist. Pike No.

16CA872, 2017-Ohio-5663, at ¶ 22.

       {¶28} We contrast the allegations at hand with some similar causes of action

that other courts have found to present ecclesiastical questions. In Harrison, 6th Dist.

Lucas No. L-14-1137, 2015-Ohio-5308, for example, the trial court lacked jurisdiction

over the congregational church property dispute because the plaintiffs relied on the

religiously-oriented church constitution to support their allegation that the

defendants breached their financial duties. Punctuated with doctrinal statements and

references to biblical passages, establishing, for example, that “[a]ll provisions herein

are declared to be subjected to the Word of God, as found in the King James Version

or other translations of the Holy Bible,” the constitution led the court to deem it

impossible to separate the ecclesiastical from the secular. Id. at ¶ 43. The plaintiffs

reinforced that conclusion by relying on ecclesiastical content in their church

constitution to illustrate how the defendants had wandered astray of their fiduciary

obligations. Id. at ¶ 45-47. Similarly, in Robinson, 2d Dist. Montgomery No. 20232,

2004-Ohio-2607, a parishioner brought an action demanding an audit and accounting

of the church’s financial records, accounts, and transaction, for the purpose of

contesting the legitimacy of the pastor. Because the inquiry into church finances

would require the church to consider whether the pastor should be removed—which



                                           15
                    OHIO FIRST DISTRICT COURT OF APPEALS




often poses an ecclesiastical question—the court determined that it lacked jurisdiction

over the dispute. Id. at ¶ 28.

       {¶29} In the case before us, ECOGIC does not rely on ecclesiastical provisions

in its governing documents to support its allegations, nor does it ask the trial court to

determine who is the proper church leader. As would be true if ECOGIC were

hierarchical, the court can resolve the secular issues that it raises in its second and

third claims for relief if it determines that ECOGIC is congregational. Therefore, if

ECOGIC is a congregational organization, the trial court may properly exercise

jurisdiction over counts two and three of the complaint based on the present

allegations of the complaint.

       {¶30} Accordingly, regardless of whether ECOGIC is a hierarchical or

congregational organization, its second and third counts for breach of fiduciary duty

and demand for an accounting present matters which, unless information to the

contrary arises further into the proceedings, the trial court may resolve through the

application of neutral principles of law.

       {¶31} ECOGIC also argues that the trial court violated its constitutional right

to procedural due process by dismissing the case without providing notice or an

opportunity to be heard. Because we are reversing the trial court’s dismissal as to

ECOGIC’s second and third claims, and because the trial court properly dismissed the

first claim, these dispositions render this question moot. See State ex rel. Ford v.

Ruehlman, 149 Ohio St.3d 34, 2016-Ohio-3529, 73 N.E.3d 396, ¶ 55, quoting State v.

Moore, 4th Dist. Adams No. 13CA987, 2015-Ohio-2090, ¶ 7 (“An issue is moot ‘when

it has no practical significance, and, instead, presents a hypothetical or academic

question.’ ”). However, this case illustrates the perils of a trial court sua sponte

                                            16
                    OHIO FIRST DISTRICT COURT OF APPEALS




dismissing a nonfrivolous complaint. If the court had requested ECOGIC’s perspective

prior to dismissing, many of these issues might have been considered and decided,

which would have provided us with a complete record to evaluate. Now, however, the

parties must return to square one and start anew. For that reason, trial courts “should

generally give notice of the court’s intent to dismiss and an opportunity to respond,”

even though a “sua sponte dismissal without prior notice is not void as a due process

violation.” Northland Ins. Co. v. Poulos, 7th Dist. Mahoning No. 06MA160, 2007-

Ohio-7208, ¶ 44-45.      The de minimis delay occasioned by notice and a chance to

respond can often avoid judicial inefficiencies and squandered resources by the

parties.

                                      *    *      *

       {¶32} In light of the foregoing analysis, we sustain ECOGIC’s assignment of

error in part, reversing the trial court’s dismissal of ECOGIC’s complaint with respect

to the second cause of action for breach of fiduciary duty and the third cause of action

for demand for an accounting and inspection, and remanding these matters to the trial

court for further proceedings consistent with this opinion. We affirm the judgment of

the trial court and we overrule ECOGIC’s assignment of error with respect to the

dismissal of first cause of action.

                    Judgment affirmed in part, reversed in part, and cause remanded.

WINKLER and BOCK, JJ., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.



                                          17